418 So.2d 395 (1982)
AMOCO CONTAINER COMPANY and Amoco Oil Company, Appellants,
v.
Mohabeer SINGH, Appellee.
No. AI-81.
District Court of Appeal of Florida, First District.
August 18, 1982.
Lamar D. Oxford of Dean, Ringers, Morgan & Lawton, Orlando, for appellants.
No appearance for appellee.
PER CURIAM.
The employer/carrier appeals a workers' compensation order awarding claimant "an examination, evaluation and treatment, if necessary, by an orthopedic surgeon in New York City." We reverse. All three of the treating physicians testified that claimant had reached maximum medical improvement with no permanent impairment or restrictions. Absent a conflict in the medical evidence, the employer/carrier may not be required to bear the expense of an evaluation by an additional physician based merely on claimant's assertions of continued pain. K-Mart Corporation v. Nasoni, 377 So.2d 821 (Fla. 1st DCA 1979); Lu-Mar Enterprises, Inc. v. Mazur, 8 FCR 248 (1974). Instead, claimant must demonstrate that such further medical evaluation and/or treatment is reasonably required by the nature of the injury or the process of recovery. Bryant v. Elberta Crate & Box Company, 156 So.2d 844 (Fla. 1963). Since no such showing was made in this case, the award of an additional evaluation by an orthopedic surgeon in New York City was erroneous.
REVERSED.
MILLS, BOOTH and THOMPSON, JJ., concur.